DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure fails to state or teach one of ordinary skill in the art the exact way to determine an atrial template for an atrial waveform, and classify the SV complexes as either AF of SVT using the atrial template, in combination with the other elements/steps in the claim(s).  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty of the nature of the invention as to exactly what is used to produce the atrial 
Due to the lack of an enabling specification and lack of direction provided by the inventor for determining an atrial template for an atrial waveform, and classifying the SV complexes as either AF of SVT using the atrial template, several questions arise as to how to make and/or use the invention, such as:  

Exactly what part of the atrial waveform is used to produce the atrial template?  Is it only the atrial part (e.g. P wave), or does it include other parts of the ECG waveform, such as a ventricular part?  Where does the “atrial waveform” begin and end, and does the “atrial template” match all or part of the atrial waveform?

How is an SV complex—i.e. a normally conducted QRS which is a ventricular segment of the ECG—used with, at the minimum, the atrial template to determine AF or SVT?

Why would a ventricular segment be compared/used with an “atrial template” from an “atrial” waveform to determine AF or SVT?  Exactly how are only those two elements used to determine AF or SVT?  Or is there additional elements or calculations that must be performed to determine AF or SVT? At the minimum, what is done with the SV complexes and the atrial template to determine AF or SVT?

One example of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use a template system and method to determine AF/SVT is publication number 2003/0144700 to Brown which describes with detail the specific ECG segments to make templates, how to compare sensed information with the templates and RR intervals, and how to determine AF or SVT therefrom. Similarly, Narayan 2004/0059327 describes specific details, atrial templates being the atrial part of the ECG segment, and how to specifically determine SVT or AF from the sensed data.
Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented, since other template systems and methods describe in detail how to provide atrial templates and the specifics of what is compared to the QRS complexes to determine AF and SVT, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process/apparatus that are needed to determine an atrial template for an atrial waveform, and classify the SV complexes as either AF of SVT using the atrial template, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “a segment of an electrocardiogram” is inferentially included and it is unclear if the ECG is meant to be positively recited or functionally recited.  If it is meant to be positively recited it is suggested to first state an element to sense the ECG before it is used in the claim.  If it is meant to be functionally recited, then the claim should state “a processor configured to receive…”.   Similarly, claim 15 has this problem. 
In claim 1, line 9, “identify SV complexes” is vague as line 7 uses “SV complexes”.  It is unclear if these are the same complexes or different complexes. If they are the same, then “the SV complexes” should be used.  If they are different, then a modifier such as “additional SV complexes” should be used.  Similarly, in line 9, “the QRS complexes” is vague as line 7 uses QRS complexes to make the template.  It is unclear how the same QRS complexes can be used.  It is suggested in line 7 to use “a first plurality of the QRS complexes” and in line 9, “a second different plurality of the QRS complexes”. The last paragraph of the claim is vague.  The claim uses “SV complexes” which are just QRS complexes and compares it to an “atrial template” which is an “atrial waveform”.  It is unclear how a QRS complex from the ventricle can be compared to an atrial template/waveform from the atrium and then a classification is performed from that comparison.  It is unclear if the SV complex should be used, or if an “atrial template” from an “atrial waveform” is not rally directed to an “atrial” segment, but instead to “an atrial and ventricular waveform” of the ECG.
Similarly, claims 9 and 15 have these problems.
Claim 3 is vague and conflicts with the last paragraph of claim 1.  Claim 3 sets forth a different way to determine AF, using RR variability and an amplitude of the atrial template in comparison to the P wave range, while claim 1 has the SV complexes using the atrial template.  It is unclear if claim 3 is an additional way to determine AF or not.  Similarly, claims 11 and 20 have this problem.
Similarly, claims 4 and 12 have this problem in regards to SVT.
In claims 3, 4, and 20, “a threshold” is inferentially included and it unclear if it is meant to be positively recited or functionally recited.  It is suggested to first state an element to provide the threshold before it is used in the claim in a comparison.
In claim 5, line 4, “RR intervals” is vague as it is used also in claim 2.  It is unclear if these are the same intervals or different intervals.
In claims 7 and 8, “to couple to a body” is vague as it sounds like there is a connection to the human body.  Apparatus claims cannot claim connection to the body.  It is suggested to use “configured to couple to a body”.
In claim 8, the claim is incomplete for omitting structural cooperative relationship between elements for not connecting the electrodes and high voltage subsystem to any other element in claims 7 or 1.  The claim is just a listing of parts.  In addition, “when a shockable event is detected” makes the claim incomplete for omitting an element to “detect a shockable event”. 
Claims 10-14 are vague as they are directed to a “system” but depend off of method claim 9. In addition, “the processor” lacks antecedent basis and the claims do not set forth further method steps.  It is suggested to use active voice to positively recited method steps.
In claim 15, “a high voltage subsystem” makes the claim incomplete for omitting structural cooperative relationship between elements.  The claim should connect the subsystem to another element. 
In claim 16, “via an adhesive” if inferentially including the adhesive.  It is suggested to first state the system further comprises the adhesive. 
In claim 18, “when a shockable event is detected” makes the claim incomplete for omitting an element to detect a shockable event.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a memory and a processor for comparing heart data to one another and classifying the data which is an abstract idea. This judicial exception is not integrated into a practical application because the generically recited computer elements, such as the memory and processor (note claim 9 contains no physical elements), do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they contain insignificant pre-solution and/or post-solution activity that does not practically integrate the mental concept into a complete system or method.  For instance, the memory only stores or retrieves information, and these additional components are well-understood, routine, conventional computer functions or conventional art functions as recognized by the court decisions in MPEP 2103-2106.7c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of comparing heart data to one another and classifying the data, such as may be done by a mental process, critical thinking, and/or pencil and paper with additional generic computer elements, or additional structure (e.g. memory, processor, ECG sensing/therapy electrodes, therapy circuit, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Conclusion
The claims are full of vague, indefinite, and/or inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 101 and 112 a and b rejections, the claims may further be rejected under 101, 112 a or b and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	2/11/22